DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
Status of Claims
Claims 3, 4, 10, 11, 17 are canceled.
Claims 1, 2, 5-9, 12-16, 18-20 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 11/02/2020.
Amendment
The present Office Action is based upon the original patent application filed on 11/16/2018 as modified by the amendment filed on 11/02/2020.
Information Disclosure Statement
The information disclosure statement(s) submitted: 11/16/2018, has/have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1, 2, 5-9, 12-16, 18-20 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: Regarding Claim 1. (Currently Amended) A computer-implemented method for identifying how to push advertisements based on emotion and learned behavior, the computer-implemented method comprising: collecting emotional information of a user; monitoring user interactions based at least in part on the collected emotional information of the user; determining a pattern of user interactions with one or more applications of a user device based on the emotional information, wherein determining the pattern of user interactions comprises determining, within the one or more application, if the user interacts with a pop-up advertisement, a link to an advertisement, a video advertisement, and an advertisement provided in a banner of a webpage; determining a pattern of user responses to an advertisement based on the emotional information; generating a profile based at least in part on the pattern of user interactions and the pattern of user responses; detecting an emotional state of the user; selecting the advertisement and the interaction within one or more applications based at least in part on the emotional state of the user and the profile; responsive to selecting the advertisement, determining a channel to transmit the selected advertisement, wherein the channel identifies one or more types of applications and one or more types of user devices, wherein the channel is determined based on a success; and transmitting the selected advertisement to the user device through the determined channel based at least in part on the success and displaying, on a display, the selected advertisement in the determined interaction within one or more applications on the user device.

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (Bhatia et al. 2011/0225049, Chen et al. 2016/0232352, Hameed et al. 2016/0063560, Urtso et al. 2015/0269628) teach the features as disclosed in Final Rejection (dated 09/02/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining a pattern of user interactions with one or more applications of a user device based on the emotional information, wherein determining the pattern of user interactions comprises determining, within the one or more application, if the user interacts with a pop-up advertisement, a link to an advertisement, a video advertisement, and an advertisement provided in a banner of a webpage; determining a pattern of user responses to an advertisement based on the emotional information; generating a profile based at least in part on the pattern of user interactions and the pattern of user responses; detecting an emotional state of the user; selecting the advertisement and the interaction within one or more applications based at least in part on the emotional state of the user and the profile; responsive to selecting the advertisement, determining a channel to transmit the selected advertisement, wherein the channel identifies one or more types of applications and one or more types of user devices, wherein the channel is determined based on a success; and transmitting the selected advertisement to the user device through the determined channel based at least in part on the success and displaying, on a display, the selected advertisement in the determined interaction within one or more applications on the user device.

Claim Interpretation
Based upon the prosecution history, the Examiner notes that the claimed invention as currently claimed and allowed is intentionally limited as follows. The “determining the pattern of user interactions” is specifically limited to include determining… if the user interacts with all four (4) sub elements: a pop-up advertisement AND, a link to an advertisement AND, a video advertisement, AND an advertisement provided in a banner of a webpage… 
In previous claim iterations “determining the pattern of user interactions” included determining if the user interacts with a pop-up advertisement OR, a link to an advertisement OR, a video advertisement, OR an advertisement provided in a banner of a webpage…
However, in the most recent claim amendments it is understood that all four sub elements must be interacted with.

Conclusion
Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682



Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Bhatia et al. 2011/0225049; in view of Chen et al. 2016/0232352; in further view of Hameed et al. 2016/0063560; in even further view of Urtso et al. 2015/0269628.
Regarding Claim 1. (Currently Amended) Bhatia et al. 2011/0225049 teaches A computer-implemented method for identifying how to push advertisements based on emotion and learned behavior, the computer-implemented method comprising: 
collecting emotional information of a user (Bhatia et al. 2011/0225049 [0102 – collecting information to create emotional profile of a user] In some embodiments, users generate observable events through, for example, cooked sessions, or logged-in sessions, which can be more reliable. Offline and online event information could be collected and used in creating an emotional profile of the user, which can then be used in assigning or classifying the user into most likely emotional states across a pool of standard human emotions, perhaps using a probability distribution, for example. [0103] In some embodiments, advertisers can create specific advertisements within a campaign advertisement group, for specific emotional states, and then target users in those states. User responses to advertisements can be collected across many emotional states. This information can be analyzed to provide feedback to advertisers on the states that elicit the most favorable response for the advertisers. In some embodiments, advertisers are further provided one or more indices, such as a favorability index or sensitivity index, that indicates to them how favorably their brand in perceived, relative to others, and relative to their own levels in the past. Furthermore, the advertisers can be provided with an indication of how strongly this perception is affected when users are exposed to any negative or positive brand association. [0107] In some embodiments, generally, online mechanisms are provided that are effectively emotionally aware, and enable estimating the level of, and collecting of, valuable feedback on emotional associations that are favorable or unfavorable, or are effective or ineffective. Furthermore, this can be facilitated by constructing and providing to users valuable features that enable or facilitate emotional classification, which can be based on, for example, direct inputs, or indirect associations with emotional states.); 
monitoring user interactions based at least in part on the collected emotional information of the user (Bhatia et al. 2011/0225049 [0079 – monitoring user inputs interpreted as monitoring user interactions] Block 1308 represents any of various user inputs, whether direct or indirect, which provide information from which emotional state information regarding the user may be derived. Such inputs, which can be monitored, tracked and stored, can include any of various user behavior, activities, actions, content selections, etc. In some embodiments, generation of use of, interaction with, or association with emoticlips, as depicted by block 1310, which can include customized, personalized or added-to emoticlips, can be a very useful form of input. [0023] Some embodiments of the invention relate to emotional targeting. In some embodiments of the invention, methods and systems are provided for emotional targeting of online users, including targeting of users with advertisements and content. Techniques are provided in which, based at least in part on online user behavior, a user is classified into one of a set of emotional states. Advertisements or content are targeted to the user based at least in part on an emotional state of the user, or a forecasted, predicted, or likely emotional state of the user, at a particular time or during a particular period of time. [0024] Some embodiments of the invention relate to emotional mapping. In some embodiments, methods and systems are provided for emotional mapping, such as of online users based at least in part on online activities of the users. Techniques are provided in which information including a set of emotional states is generated or obtained, such as a hierarchical network of emotional states representing a spectrum of human emotions. Information regarding user online activities and content choices of a user is obtained. Based at least in part on this information, the user is classified into an emotional state of the set of emotional states, and advertisements or content may be targeted to the user accordingly. [0025] Some embodiments of the invention relate to aspects of the emotional Web. In some embodiments, methods and systems are provided for association of various online elements with emotional states. A set of emotional states may be generated or obtained, and particular online elements may be assigned to particular emotional states of the set, such as with emotional states that are reflected or represented by or in the online elements. Online elements can be of various types, such as, for example, Web sites, blogs, articles, online events, online activities, online messaging, videos, songs, images, etc. User association or interaction with online emotional state-associated online elements can be used in classifying users into particular emotional states. [0054] At step 608, using one or more computers, a third set of information is obtained and stored including information relating to online activity of a user in association with at least one online element of the set of online elements, and including an emotional state to which the at least one online element of the set of online elements is assigned. [0100] In some embodiments, algorithms are used in classifying a user to a most likely standardized emotional state, regardless of culture, language or religion. A user's emotional fabric could be estimated from these few emotional states. Emotions are relatively few and shared across humanity; their expressions and associations are much varied, but commonly shared within religions, cultures and small groups. All of this information can be exploited in offering unprecedented personalized digital emotional expressions online, as a mechanism to be able to offer emotional targeting. Furthermore, in some embodiments, services can be provided to allow users to unify and search their "world", including their activities and interactions online, across platforms, devices, portals, etc. This can provide, and allow tracking of, further signals into what the user cares about and how it relates to the user's emotional profile.); 
Bhatia et al. 2011/0225049 may not expressly disclose the following features, however, Chen et al. 2016/0232352 teaches determining a pattern of user interactions with one or more applications of a user device based on the emotional information (Chen et al. 2016/0232352 [0067 – identifying user device usage patterns, habits, moods, etc…] In some embodiments, the behavior observer module 302 may be configured to collect user-based information (e.g., user-persona information, etc.) from software applications operating in the computing device, the sensors of the computing device, and/or from the user's interactions with the computing device or its software applications. The user-based information may include any information that is suitable for identifying or characterizing the activities, device usage patterns, habits, moods, occupation, and/or emotional states of the device user. As examples, the user-based information may include information identifying the user's interactions with the device, number and types of customizations performed on the device, types of software applications downloaded or used by a user, the rate at which the user touches or interacts with the screen, the device's graphics processing unit (GPU) usage level, how often the user uses the device to communicate with others, the user's preferred method of communication (e.g., text vs. voice), how fast the user communicates, the device memory size, etc. The device processor may use the collected user-based information to learn how the user typically interacts with the computing device, to determine the normal operating patterns of the device and/or to determine whether an activity, task, or behavior should be associated with a UI event. For example, the device process may use the user-based information to determine whether the normal operating patterns of the device indicate that a specific activity is associated with a specific UI event and/or that the performance of a specific activity without its corresponding UI event is not consistent with the normal operating patterns of the device.),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bhatia et al. 2011/0225049 to include the pattern of user interactions features as taught by Chen et al. 2016/0232352. One of ordinary skill in the art would have been motivated to do so in order to better target advertisements based upon known patterns of behavior which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Bhatia et al. 2011/0225049 may not expressly disclose the following features, however, Urtso et al. 2015/0269628 teaches wherein determining the pattern of user interactions comprises determining, within the one or more application, if the user interacts with a pop-up advertisement, a link to an advertisement, a video advertisement, and an advertisement provided in a banner of a webpage (Urtso et al. 2015/0269628 [0042] In an embodiment, the server computing device may be configured to query a database with the quote to identify quote that are similar to the entered/posted quote. The server computing device may query the same or different database with the identified "similar quotes" to identify additional user accounts. The server computing device may then use pattern recognition, machine learning, and other similar techniques to analyze the identified additional user accounts, the interests and activities of the users associated with those accounts, and other similar information to identify behavior patterns that characterize those users. The server computing device may then use the behavior patterns to determine the interests and activities of the user that entered the quote, the quoted user, and/or mentioned users, and select an advertisement (e.g., image, banner, text, code, etc.) based on the determined interests and activities. The server computing device may send the selected advertisement to the various user devices, or post/display the selected the advertisement in the user profiles of the various users. In this manner, the system may be able to display targeted advertisements that focus on the specific interests and activities of the targeted users.);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bhatia et al. 2011/0225049 to include the pattern of user interactions features as taught by Urtso et al. 2015/0269628. One of ordinary skill in the art would have been motivated to do so in order to better target advertisements based upon known patterns of behavior which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Bhatia et al. 2011/0225049 further teaches determining a pattern of user responses to an advertisement based on the emotional information (Bhatia et al. 2011/0225049 [0069] At step 910, using one or more computers, serving is facilitated of the online advertisement to the user. Users are provided with online tools for selection and personalization of emoticlips. User interaction with emoticlips is tracked and utilized in constructing emotional profiles of users. Emotional profiles of users include emotional patterns of users. Emotional profiles of users are used in predicting emotional states of users. Predicted emotional states of users are used in targeting users with online advertisements. [0093] For instance, a camera company could target advertisements to users that are currently reminiscing about fond memories. Some embodiments allow determination of such an emotional state based on, for example, emotional patterns. Furthermore, in some embodiments, emoticlips, as described in detail herein, can be used in part in this regard. For example, information relating to usage of a "fond memories" emoticlip can be utilized, such as how many users it was shared with, etc. Furthermore, otheration or inputs can be factored in, such as the types of searches and Web pages visited, the frequency of activity or certain types of activities relative to normal to the user, etc. [0101] In some embodiments, a next likely emotional state of a user is predicted, given the sequence of emotional patterns exhibited by the user over time. This can allow better user response prediction and help elicit the greatest response from emotionally targeted advertising. Sensitivity profiles can also be created for users, to determine or predict how many advertisements or advertisement impressions are required to elicit a certain level of response. This information can be used in setting personalized frequency capping levels for brand emotional campaigns, for instance.); 
generating a profile based at least in part on the pattern of user interactions and the pattern of user responses (Bhatia et al. 2011/0225049 [0069 – constructing emotional user profile] At step 910, using one or more computers, serving is facilitated of the online advertisement to the user. Users are provided with online tools for selection and personalization of emoticlips. User interaction with emoticlips is tracked and utilized in constructing emotional profiles of users. Emotional profiles of users include emotional patterns of users. Emotional profiles of users are used in predicting emotional states of users. Predicted emotional states of users are used in targeting users with online advertisements. [0101] In some embodiments, a next likely emotional state of a user is predicted, given the sequence of emotional patterns exhibited by the user over time. This can allow better user response prediction and help elicit the greatest response from emotionally targeted advertising. Sensitivity profiles can also be created for users, to determine or predict how many advertisements or advertisement impressions are required to elicit a certain level of response. This information can be used in setting personalized frequency capping levels for brand emotional campaigns, for instance.); 
detecting an emotional state of the user (Bhatia et al. 2011/0225049 [0006 – determined emotional state of a user] Some embodiments of the invention provide techniques for emotional targeting of online users. In some embodiments, a set of emotional states is generated or obtained that represents various emotional states that a user may be in at a given time. Based in part on a determined emotional state, or likely emotional state, of a user, such as at a particular time or during a particular period, the user can be targeted with an advertisement or content. The advertisement or content can be determined to be likely to perform well based at least in part on the emotional state of the targeted user.); 
selecting the advertisement and the interaction within one or more applications based at least in part on the emotional state of the user and the profile (Bhatia et al. 2011/0225049 [0038 – targeting online ads based upon emotional state and profile] At step 308, using one or more computers, based at least in part on the at least one emotional state into which the user is classified, the user is targeted with an online advertisement, in which targeting the user includes determining and utilizing an emotional profile associated with the user. [0088] As indicated above, some embodiments of the invention relate emotional targeting. Some embodiments include classifying users into emotional states, such as standard emotional states. Some embodiments further include allowing advertisers, such as brand advertisers, to target associated advertisements to users in particular emotional states. Such emotional targeting can be complementary to various other forms of targeting, including known techniques of behavioral targeting, demographic targeting, geotargeting, etc. Emotional profiles of users can be constructed, for example, to help inform advertisers of the most effective emotional associations with their products, services, brands or campaigns. Some embodiments of the invention provide emotional targeting techniques that allow advertisers to more naturally express and precisely direct their marketing efforts in terms of emotional associations when advertising online. [0101] In some embodiments, a next likely emotional state of a user is predicted, given the sequence of emotional patterns exhibited by the user over time. This can allow better user response prediction and help elicit the greatest response from emotionally targeted advertising. Sensitivity profiles can also be created for users, to determine or predict how many advertisements or advertisement impressions are required to elicit a certain level of response. This information can be used in setting personalized frequency capping levels for brand emotional campaigns, for instance.);
Bhatia et al. 2011/0225049 may not expressly disclose the following features, however, Hameed et al. 2016/0063560 teaches responsive to selecting the advertisement, determining a channel to transmit the selected advertisement, wherein the channel identifies one or more types of applications and one or more types of user devices, wherein the channel is determined based on a success (Hameed et al. 2016/0063560 [0041] The engagement accelerating system 400 may determine the optimal communication channel 208 (e.g., communication channel 1) to communicate the content item 206 to the user 202. Examples of communication channels are types of media such as InMails, emails, ads, YouTube videos, articles, blog posts, targeted messages when users log into a website, etc. In some example embodiments, the best communication channel to be used for user 202 may be determined using a logistic regression model of channel effectiveness. In certain example embodiments, the best communication channel to be used for user 202 may be determined based on a decision tree model of past channel activity. Examples of data utilized by the model for selecting the optimal communication channel for the user 202 are a number of email message openings, a click-through rate (e.g., associated with email messages), a number of form submissions from a website, a number of a webinar registrations or attendances, a number of seminar or tradeshow registrations or attendances, a number of social media clicks, mentions, shares, or likes. Other types of data that may be utilized by the model for selecting the optimal communication channel for the user 202 are a number of unsubscribes associated with one or more communication channels, a conversion rate associated with the one or more channels, a department identifier, a number of employees associated with a company that is an employer of the one or more members, a revenue number associated with the company, a title identifier of the one or more members, an identifier of a decision making (DM) authority of the one or more members associated with the company, a geographical region identifier, or a preferred language identifier, or a suitable combination thereof.); and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bhatia et al. 2011/0225049 to include the channel features as taught by Hameed et al. 2016/0063560. One of ordinary skill in the art would have been motivated to do so in order to determine the best channel to transmit content to a user based upon collected and known data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Bhatia et al. 2011/0225049 further teaches transmitting the selected advertisement to the user device through the determined channel based at least in part on the success and displaying, on a display, the selected advertisement in the determined interaction within one or more applications on the user device (Bhatia et al. 2011/0225049 [0039] At step 310, using one or more computers, serving of the online advertisement to the user is facilitated. [0050] At step 514, using one or more computers, serving is facilitated of the online advertisement to the user during the particular period of time.).

Claim 8, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Bhatia et al. 2011/0225049; in view of Chen et al. 2016/0232352; in further view of Hameed et al. 2016/0063560.
Regarding Claim 2. (Original) Bhatia et al. 2011/0225049 further teaches The computer-implemented method of claim 1, further comprising classifying the pattern of user interactions and the pattern of user responses based at least in part on an emotional state of the user (Bhatia et al. 2011/0225049 [0088] As indicated above, some embodiments of the invention relate emotional targeting. Some embodiments include classifying users into emotional states, such as standard emotional states. Some embodiments further include allowing advertisers, such as brand advertisers, to target associated advertisements to users in particular emotional states. Such emotional targeting can be complementary to various other forms of targeting, including known techniques of behavioral targeting, demographic targeting, geotargeting, etc. Emotional profiles of users can be constructed, for example, to help inform advertisers of the most effective emotional associations with their products, services, brands or campaigns. Some embodiments of the invention provide emotional targeting techniques that allow advertisers to more naturally express and precisely direct their marketing efforts in terms of emotional associations when advertising online. [0100] In some embodiments, algorithms are used in classifying a user to a most likely standardized emotional state, regardless of culture, language or religion. A user's emotional fabric could be estimated from these few emotional states. Emotions are relatively few and shared across humanity; their expressions and associations are much varied, but commonly shared within religions, cultures and small groups. All of this information can be exploited in offering unprecedented personalized digital emotional expressions online, as a mechanism to be able to offer emotional targeting. Furthermore, in some embodiments, services can be provided to allow users to unify and search their "world", including their activities and interactions online, across platforms, devices, portals, etc. This can provide, and allow tracking of, further signals into what the user cares about and how it relates to the user's emotional profile. [0107] In some embodiments, generally, online mechanisms are provided that are effectively emotionally aware, and enable estimating the level of, and collecting of, valuable feedback on emotional associations that are favorable or unfavorable, or are effective or ineffective. Furthermore, this can be facilitated by constructing and providing to users valuable features that enable or facilitate emotional classification, which can be based on, for example, direct inputs, or indirect associations with emotional states.).


Regarding Claim 9.    The system of claim 8, wherein the processor is further configured to classify the pattern of user interactions and the pattern of user responses based at least in part on an emotional state of the user.

Claim 9, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Regarding Claim 16.    The computer program product of claim 15, wherein the instructions are further executable by the processor to cause the processor to classify the pattern of user interactions and the pattern of user responses based at least in part on an emotional state of the user.
Claim 16, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Bhatia et al. 2011/0225049; in view of Chen et al. 2016/0232352; in further view of Hameed et al. 2016/0063560.
Regarding Claim 14. (Original) The system of claim 8, further comprising 
Bhatia et al. 2011/0225049 may not expressly disclose the following features, however, Hameed et al. 2016/0063560 teaches determining a channel to transmit the selected advertisement, wherein the channel identifies one or more types of applications and one or more types of user devices (Hameed et al. 2016/0063560 [0041] The engagement accelerating system 400 may determine the optimal communication channel 208 (e.g., communication channel 1) to communicate the content item 206 to the user 202. Examples of communication channels are types of media such as InMails, emails, ads, YouTube videos, articles, blog posts, targeted messages when users log into a website, etc. In some example embodiments, the best communication channel to be used for user 202 may be determined using a logistic regression model of channel effectiveness. In certain example embodiments, the best communication channel to be used for user 202 may be determined based on a decision tree model of past channel activity. Examples of data utilized by the model for selecting the optimal communication channel for the user 202 are a number of email message openings, a click-through rate (e.g., associated with email messages), a number of form submissions from a website, a number of a webinar registrations or attendances, a number of seminar or tradeshow registrations or attendances, a number of social media clicks, mentions, shares, or likes. Other types of data that may be utilized by the model for selecting the optimal communication channel for the user 202 are a number of unsubscribes associated with one or more communication channels, a conversion rate associated with the one or more channels, a department identifier, a number of employees associated with a company that is an employer of the one or more members, a revenue number associated with the company, a title identifier of the one or more members, an identifier of a decision making (DM) authority of the one or more members associated with the company, a geographical region identifier, or a preferred language identifier, or a suitable combination thereof.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bhatia et al. 2011/0225049 to include the channel features as taught by Hameed et al. 2016/0063560. One of ordinary skill in the art would have been motivated to do so in order to determine the best channel to transmit content to a user based upon collected and known data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 20. The computer program product of claim 15, wherein the instructions are further executable by the processor to cause the processor to determine a channel to transmit the selected advertisement, wherein the channel identifies one or more types of applications and one or more types of user devices.
Claim 20, has similar limitations as of Claim(s) 14, therefore it is REJECTED under the same rationale as Claim(s) 14. 


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over: Bhatia et al. 2011/0225049; in view of Chen et al. 2016/0232352; in further view of Hameed et al. 2016/0063560; in even further view of Urtso et al. 2015/0269628.
Regarding Claim 4. (Canceled) The computer-implemented method of claim 1, Bhatia et al. 2011/0225049 may not expressly disclose the following features, however, Urtso et al. 2015/0269628 teaches wherein determining the pattern of user interactions comprises determining if the user interacts with a pop-up advertisement, a link to an advertisement, a video advertisement, or an advertisement provided in a banner of a webpage (Urtso et al. 2015/0269628 [0042] In an embodiment, the server computing device may be configured to query a database with the quote to identify quote that are similar to the entered/posted quote. The server computing device may query the same or different database with the identified "similar quotes" to identify additional user accounts. The server computing device may then use pattern recognition, machine learning, and other similar techniques to analyze the identified additional user accounts, the interests and activities of the users associated with those accounts, and other similar information to identify behavior patterns that characterize those users. The server computing device may then use the behavior patterns to determine the interests and activities of the user that entered the quote, the quoted user, and/or mentioned users, and select an advertisement (e.g., image, banner, text, code, etc.) based on the determined interests and activities. The server computing device may send the selected advertisement to the various user devices, or post/display the selected the advertisement in the user profiles of the various users. In this manner, the system may be able to display targeted advertisements that focus on the specific interests and activities of the targeted users.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bhatia et al. 2011/0225049 to include the pattern of user interactions features as taught by Urtso et al. 2015/0269628. One of ordinary skill in the art would have been motivated to do so in order to better target advertisements based upon known patterns of behavior which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Bhatia et al. 2011/0225049; in view of Chen et al. 2016/0232352; in further view of Hameed et al. 2016/0063560.
Regarding Claim 5. (Original) Bhatia et al. 2011/0225049 further teaches The computer-implemented method of claim 1, wherein determining the pattern of user interactions comprises using social network applications, a messaging application, a gaming application, a retail website, or a search engine (Bhatia et al. 2011/0225049 [0091] Some embodiments further include a recognition that users are getting more social, expressive, and open on the Web. As such, an opportunity exists to assess to their emotional profiles, which can include emotional biases, sensitivities, patterns, etc., like never before. It has become possible to assess a user's current emotional state with an unprecedented level of confidence, based, for example, on numerous direct and indirect events that can be generated both online and offline. [0093] For instance, a camera company could target advertisements to users that are currently reminiscing about fond memories. Some embodiments allow determination of such an emotional state based on, for example, emotional patterns. Furthermore, in some embodiments, emoticlips, as described in detail herein, can be used in part in this regard. For example, information relating to usage of a "fond memories" emoticlip can be utilized, such as how many users it was shared with, etc. Furthermore, other action or inputs can be factored in, such as the types of searches and Web pages visited, the frequency of activity or certain types of activities relative to normal to the user, etc. [0110] Activity and activity level-associated inputs can include, for example, user comments, in association with or submitted to news articles, pictures, rich media, etc. Other inputs include reviews, such as, for example, reviews submitted in association with dining, entertainments travel service providers, etc. Still other inputs can include purchases or conversions, whether online or offline, and levels of such activities relative to regular patterns. Furthermore, other inputs can include personal communications, including, for example, email, instant messaging, etc. Additionally, social interactions provide another source of input, including, for example, status or vitality updates, visits, connections made, pictures or photos viewed, etc.).


Regarding Claim 12. The system of claim 8, wherein determining the pattern of user interactions comprises using social network applications, a messaging application, a gaming application, a retail website, or a search engine.

Claim 12, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Regarding Claim 18. The computer program product of claim 15, wherein determining the pattern of user interactions comprises determining if the user interacts with a pop-up advertisement, a link to an advertisement, a video advertisement, or an advertisement provided in a banner of a webpage and wherein determining the pattern of user interactions is based on at least one of a social network applications, a messaging application, a gaming application, a retail website, or a search engine.
Claim 18, has similar limitations as of Claim(s) 4 and 5, therefore it is REJECTED under the same rationale as Claim(s) 4 and 5. 

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Bhatia et al. 2011/0225049; in view of Chen et al. 2016/0232352; in further view of Hameed et al. 2016/0063560.
Regarding Claim 6. (Original) Bhatia et al. 2011/0225049 further teaches The computer-implemented method of claim 1, wherein determining the pattern of user responses comprises determining whether an advertisement has resulted in a retail purchase related to the advertisement (Bhatia et al. 2011/0225049 [0085] Block 1324 represents tracking and storage of information relating to serving at block 1322, as well as downstream events associated with, or which may be determined to be associated with, the serving, such as advertisement performance, user behavior, downstream conversions or purchases, etc. [0110] Activity and activity level-associated inputs can include, for example, user comments, in association with or submitted to news articles, pictures, rich media, etc. Other inputs include reviews, such as, for example, reviews submitted in association with dining, entertainments travel service providers, etc. Still other inputs can include purchases or conversions, whether online or offline, and levels of such activities relative to regular patterns. Furthermore, other inputs can include personal communications, including, for example, email, instant messaging, etc. Additionally, social interactions provide another source of input, including, for example, status or vitality updates, visits, connections made, pictures or photos viewed, etc.).


Regarding Claim 13. The system of claim 8, wherein determining the pattern of user responses comprises determining whether an advertisement has resulted in a retail purchase related to the advertisement.

Claim 13, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Regarding Claim 19.    The computer program product of claim 15, wherein determining the pattern of user responses comprises determining whether an advertisement has resulted in a retail purchase related to the advertisement.
Claim 19, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over: Bhatia et al. 2011/0225049; in view of Chen et al. 2016/0232352; in further view of Hameed et al. 2016/0063560; in even further view of Gee 2013/0138508. 
Regarding Claim 7. (Previously Presented) The computer-implemented method of claim 1, Bhatia et al. 2011/0225049 may not expressly disclose the following features, however, Gee 2013/0138508 teaches further comprising selecting advertisements based on one or more advertisement service levels, wherein each of the one or more advertisement service levels indicates a probability the selected advertisements result in a purchase (Gee 2013/0138508 [0031] In an embodiment the service level of advertisement or media content is determined by the service price levels a business user or subscriber is willing to pay to achieve a higher service priority. This tiered purchase system will allow users to gain higher priority for their advertisements or media content. Priority levels will determine the frequencies of an advertisement will be selected and delivered to DD as well as the delivery probabilities of an advertisement or media content. All such determination may be under the control of computer software algorithms operating at the communications center 120. [0032] As an illustrative embodiment, an advertisement or media content is retrieved based on a service level agreement that is associated with the targets 108. There may be multiple service levels based on a tiered purchase system, for example, a user may choose a price level which allows their advertisements or media content to be presented on the DD when the predetermined distance range to the DD is at the higher end of the range thus increasing its frequency and probability for service, length of service or type of service. Alternatively, a user may choose a price level which allows their advertisements or media content to be presented on the DD when the predetermined range to the DD is at a lower end or the range thus limiting and decreasing its frequency and probability for service, length of service or type of service. The type of service may include the form of the advertisement of media content to be presented on the electronic visual display. This may include but not limited to the colors used, text, graphics or videos, the mode (constant, blinking, scrolling, different colors, etc.) of the text or graphics among others.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bhatia et al. 2011/0225049 to include the service level features as taught by Gee 2013/0138508. One of ordinary skill in the art would have been motivated to do so in order to better target advertisements based upon varying service levels which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).